COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Texas Technical Services, Inc.

Appellate case number:   01-15-00016-CV

Trial court case number: 2014-16785

Trial court:             133rd District Court of Harris County

       On January 8, 2015, Relator, Texas Technical Services, Inc. filed a Motion for
Emergency Stay Pending Mandamus. The motion is GRANTED. All trial court proceedings,
including depositions, are stayed pending resolution of the petition for writ of mandamus.
        The Court REQUESTS a response to the petition for writ of mandamus from Real Party
in Interest, Parking Guidance Systems, LLC. The response, if any, is due by January 20, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: January 9, 2015